UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7716


JAMES WILLIAMS,

                  Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden, United States Penitentiary,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00424-GEC-MFU)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Williams,        a     federal    prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)    petition.        We   have       reviewed    the   record   and   find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            Williams v. O’Brien, No. 7:08-cv-00424-

GEC-MFU    (W.D.    Va.    July    30,      2008).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                             2